Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a detector comprising a network components for detecting symmetry of input data, classified in G06N3/049.
II. Claims 15-19, drawn to an optical apparatus for implementing symmetry detection, classified in G06E3/005.
The inventions are independent or distinct, each from the other. Group 1 has utility such as a system for detecting symmetry of input data by accumulating multiplied delayed output against a threshold with spiked input data over a network, while group 2 has separate utility such as an apparatus comprising optical elements for symmetry detection. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions has acquired a separate status in the art due to their divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	November 9, 2021